t c summary opinion united_states tax_court ivan and karenza a mirosevic petitioners v commissioner of internal revenue respondent docket no 11125-03s filed date ivan mirosevic and karenza a mirosevic pro sese william j gregg for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority subsequent section references are to the internal_revenue_code as applicable to rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar we decide this case without trial see rule petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 following concessions by both parties the sole issue left to decide is whether petitioners’ taxable_income includes dollar_figure of pension income not otherwise included in that taxable_income we hold it does background the facts in this background section are obtained from the parties’ stipulation of facts and the exhibits submitted therewith petitioners are cash_method taxpayers who resided in croatia when their petition was filed with this court petitioners filed a joint federal_income_tax return on which they reported the following items of income realized by them during wages dollar_figure taxable interest taxable pension big_number big_number petitioners reported as to the taxable pension income that petitioner ivan mirosevic mirosevic had received dollar_figure of pension payments during that year but that only dollar_figure of those payments was taxable during mirosevic received dollar_figure of pension payments the dollar_figure reported by petitioners for was received in discussion respondent determined that petitioners failed to report dollar_figure of pension income for ie the difference between the reported amount of dollar_figure and the dollar_figure received by mirosevic during petitioners concede that this determination is correct and they make no argument that they are not liable for federal income taxes payable on the dollar_figure in that a taxpayer’s gross_income specifically includes income from a pension see sec_61 and that petitioners have not made any claim that mirosevic’s receipt of the dollar_figure is otherwise excepted from this rule we sustain respondent’s determination as to this issue in full in order to reflect respondent’s concessions decision will be entered under rule
